United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3712
                                   ___________

Charlotte Kennedy, on                 *
behalf of K. W.,                      *
                                      * Appeal from the United States
            Appellant,                * District Court for the Western
                                      * District of Arkansas.
      v.                              *
                                      * [UNPUBLISHED]
Michael J. Astrue, Commissioner,      *
Social Security Administration,       *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: November 25, 2009
                                Filed: December 1, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Charlotte Kennedy, on behalf of her minor son K.W., appeals the district
court’s1 order affirming the denial of supplemental security income. In 2004
applications, Kennedy alleged that K.W.--then age 11--had been disabled since March
1997 from learning disabilities, attention deficit hyperactivity disorder (ADHD), and


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
allergies. After a hearing, an administrative law judge (ALJ) determined that (1)
K.W.’s ADHD and learning disorder, for language/reading and for mathematics, were
severe impairments; (2) his impairments did not meet or equal the requirements of any
listing; (3) Kennedy’s testimony and statements concerning the intensity, persistence,
and limiting effects of K.W.’s symptoms were not fully credible; and (4) K.W.’s
impairments, alone or combined, did not functionally equal a listing. The Appeals
Council denied review, and the district court affirmed.

        To the extent Kennedy’s arguments are properly before us, see Border State
Bank, N.A. v. AgCountry Farm Credit Servs., 535 F.3d 779, 783-84 (8th Cir. 2008)
(declining to consider appellant’s contention in part because it was not developed in
briefs); Flynn v. Chater, 107 F.3d 617, 620 (8th Cir. 1997) (arguments first raised on
appeal need not be entertained unless manifest injustice would result), we conclude
that the ALJ’s determinations concerning whether K.W.’s impairments met or equaled
a listing, and concerning functional equivalence, are supported by substantial evidence
on the record as a whole, see Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th
Cir. 2005) (standard of review). Accordingly, we affirm.
                        ______________________________




                                         -2-